—Judgment, Supreme Court, Bronx County (John Collins, J.), rendered February 6, 1997, convicting defendant, after a jury trial, of robbery in the second degree, and sentencing him to a term of 4 to 12 years, unanimously affirmed.
The People sufficiently complied with CPL 240.45 (1) (b) by turning over to defendant a copy of the complainant’s NYSID record, and the People were not obligated to also obtain and produce certificates of conviction (compare, People v Moore, 244 AD2d 776, lv denied 91 NY2d 975, with People v Clark, 194 AD2d 868, 869, lv denied 82 NY2d 752; see also, CPL 60.60 [2]). In any event, defendant was not prejudiced by the lack of certificates of conviction or by the court’s refusal of his request for a mid-trial adjournment to obtain such certificates. Defendant was apprised of the complainant’s convictions and was able to make effective use of that information on cross-examination and summation. Concur — Mazzarelli, J. P., Ellerin, Lerner, Andrias and Friedman, JJ.